Exhibit 10.34

 

FIRST AMENDMENT TO THE

KAISER ANALYTICAL MANAGEMENT SERVICES

401(k) PLAN

 

WHEREAS, Section 10.01 of the Kaiser Analytical Management Services 401(k) Plan
(“Plan”) permits Kaiser Analytical Management Service, Inc., (“Company”) to
amend the Plan; and

 

WHEREAS, the Company would like to amend the Plan to (1) eliminate the optional
forms of benefit available under the Plan, other than the lump sum form of
distribution, and (2) provide for the merger of the amended Plan into the Kaiser
Group International, Inc. Section 401(k) Plan;

 

NOW, THEREFORE, effective as of the date following the date this amendment is
executed, the Plan is amended as follows:

 

1.             Sections 6.01 and 6.02 are amended to read as follows:

 

6.01         Form of Distribution. A Member’s Vested Account shall be
distributed in the form of a lump sum, whether it is payable to the Member or
the Member’s Beneficiary following the Member’s death.

 

6.02         Optional Forms of Distribution. There are no optional forms of
distribution available under the Plan.

 

2.             Section 10.01(a) is amended to read as follows:

 

“The Plan is amended to eliminate or restrict the ability of a Member to receive
payment of his Account balance under a particular optional form of benefit and
the amendment provides a single sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purpose
of this condition, a single sum distribution form is otherwise identical only if
it is identical in all respects to the eliminated or restricted optional form of
benefit (or would be identical except that it provides greater rights to the
Member) except with respect to the timing of payments after commencement.
Section AA(3) of the Adoption Agreement shall no longer apply.”

 

3.             Section 10.03 is amended to add a new paragraph at the end
thereof to read as follows:

 

The Plan is merged into the Kaiser Group International, Inc. Section 401(k) Plan
(“Kaiser Plan”), effective as of the close of business on February 28, 2006. The
merger shall satisfy the requirements of Code section 414(l). Plan assets shall
be transferred to the trustee of the Kaiser Plan, and merged with the assets of
such plan, as soon as administratively feasible on or after such date.

 

4.             The first paragraph of Section 10.07 is amended to read as
follows:

 

“Each member may name a Beneficiary to receive any death benefit (other than any
income payable to a Contingent Annuitant) which may arise out of his
participation in the Plan. The Member may change his Beneficiary from time to
time. Unless a qualified election has been made, the Beneficiary of a Member who
has a spouse shall be the Member’s spouse. The Member’s Beneficiary designation
and any change of Beneficiary shall be subject to Section 6.03. It is the
responsibility of the Member to give written notice to the Insurer of the name
of the Beneficiary on a form furnished for that purpose.”

 

Executed this 15th day of February, 2006.

 

 

KAISER ANALYTICAL MANAGEMENT
SERVICES, INC.

 

 

 

 

 

By:

/s/ Douglas W. McMinn

 

 

 

 

  Title: Chief Executive Officer

 

--------------------------------------------------------------------------------